Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 11-15 are currently pending and have been examined.
Claims 1-10 and 16-20 are non-elected claims.
Election/Restrictions
Applicant's election with traverse of Claims 11-15 in the reply filed on 05/10/2021 is acknowledged. 
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
September 27, 2019
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second operator pedal”  () must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the second operator pedal" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the scope rejections set forth under 35 USC §112(b) above.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
Regarding Claim 14, the use of alternative expression "and/or" in both Line 2 and Line 4 renders the claim indefinite because the expressions on either side of the "and/or" recitations are not considered equivalent and cause uncertainty with respect to the scope of the claims.
Regarding Claim 15, the use of alternative expression "and/or" in both Line 2 and Line 3 renders the claim indefinite because the expressions on either side of the "and/or" recitations are not considered equivalent and cause uncertainty with respect to the scope of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Correia et al. (US 2013/0096810), hereinafter Correia et al. in view of Tripathi et al. (US 2011/0213540) hereinafter Tripathi et al.
Regarding Claim , 
 disclose:
A method, comprising: 
while operating an engine fueled, increasing engine fueling as a function of operator pedal input responsive to a first operator pedal input (¶¶); and 
while operating an engine unfueled and air being pumped through cylinder valves, resuming engine fueling as a function of the operator pedal input responsive to a second operator pedal input (¶¶, 0049; “the driver may depress the accelerator pedal in response to the faster deceleration, and the ECM may end the DFCO event when the accelerator pedal is depressed.”; “Another APP sensor may, for example, generate an APP signal based on how far the driver has depressed the accelerator pedal relative to the resting position.”).  
 fail to explicitly disclose:
a first operator pedal input being higher than a threshold for a first duration
a second operator pedal input being higher than the threshold for a second duration, longer than the first duration
However Correia et al. suggest: 
use of an accelerator pedal position signal indicative of how far an accelerator pedal has been depressed relative to a resting position and use of that position to determine whether an engine is fueled based on operator input (¶¶; “the driver may depress the accelerator pedal in response to the faster deceleration, and the ECM may end the DFCO event when the accelerator pedal is depressed.”; “Another APP sensor may, for example, generate an APP signal based on how far the driver has depressed the accelerator pedal relative to the resting position.”; “the ECM may perform a DFCO event when the accelerator pedal is not depressed, a vehicle speed is greater than a predetermined speed (e.g., approximately 35 miles per hour), and the transmission and the engine are coupled. During the DFCO event, the ECM disables fuel injection to decrease fuel consumption, and the vehicle decelerates as air is pumped through the engine.”)
 teach:
a prior art method using a known technique that is applicable to the method of Correia et al. Namely, the technique controlling engine fueling in consideration of operator pedal input durations to smooth output variations in the output signals caused by jitter in a driver’s foot  position or road vibrations (¶¶).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Tripathi et al. to the method of Correia et al. would have yielded predicable results and resulted in an improved system.  Namely, a method that would utilize filtering of operator pedal input duration to control engine fueling while mitigating variations in the output signals caused by jitter in a driver’s foot  .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Correia et al., in view of Tripathi et al. as applied above, and further in view of Wang et al. (US 2008/0306669) hereinafter Tripathi et al.
Regarding Claim , 
 disclose:
wherein a position of an intake throttle is continually adjusted as a function of the first operator pedal input when the engine is operating fueled (Correia et al: ¶¶), and 
The combination of references fail to explicitly disclose:
when the engine is operated unfueled, the position of the intake throttle is maintained at an idling position until the second operator pedal input is higher than the threshold for the second duration.  
Wang et al. teach:
a prior art method using a known technique that is applicable to the method of the combination of references.  Namely the technique of maintaining the position of the intake throttle at an idling position when the engine is unfueled to enable smoother transitions between unfueled engine operation and fueled engine operation (¶¶) ().   

Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747